State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: September 15, 2016                   521513
________________________________

In the Matter of RICARDO
   RAMIREZ,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   August 8, 2016

Before:   Peters, P.J., McCarthy, Devine, Clark and Mulvey, JJ.

                             __________


      Sophia Heller, Prisoners' Legal Services of New York,
Albany, for petitioner.

      Eric T. Schneiderman, Attorney General, Albany (Martin A.
Hotvet of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating a prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a modified determination finding him guilty of
violating a prison disciplinary rule. The Attorney General has
advised this Court that the determination has now been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the $5
mandatory surcharge has been refunded to petitioner's inmate
account. In view of this, the petition must be dismissed as moot
                              -2-                  521513

(see Matter of Robinson v Prack, 137 AD3d 1452, 1452 [2016];
Matter of Roye v Annucci, 137 AD3d 1392, 1393 [2016]). Although
petitioner seeks to be restored to the status that he enjoyed
prior to the disciplinary determination, he is not entitled to
such relief (see Matter of Khudan v Annucci, 139 AD3d 1198, 1198
[2016]; Matter of Corrieri v Annucci, 137 AD3d 1407, 1408
[2016]). He is, however, entitled to the restoration of any good
time lost as part of the penalty imposed by the modified
determination (see Matter of Clark v New York State Dept. of
Corr. & Community Supervision, 138 AD3d 1331, 1332 [2016]; Matter
of Corrieri v Annucci, 137 AD3d at 1408).

      Peters, P.J., McCarthy, Devine, Clark and Mulvey, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court